ORDER

PER CURIAM.
Bobby Washington appeals the denial of his motion for a new trial, after a jury convicted him of robbery in the first degree under Section 569.020 RSMo 2000, alleging the prosecutor engaged in improper personalization during his opening statement. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*523The judgment is affirmed pursuant to Rule 30.25(b).